 


114 HRES 121 EH: Providing for consideration of the bill (H.R. 529) to amend the Internal Revenue Code of 1986 to improve 529 plans; providing for consideration of the bill (H.R. 5) to support State and local accountability for public education, protect State and local authority, inform parents of the performance of their children's schools, and for other purposes; and for other purposes.
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 121 
In the House of Representatives, U. S.,

February 25, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 529) to amend the Internal Revenue Code of 1986 to improve 529 plans; providing for consideration of the bill (H.R. 5) to support State and local accountability for public education, protect State and local authority, inform parents of the performance of their children's schools, and for other purposes; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 529) to amend the Internal Revenue Code of 1986 to improve 529 plans. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  2.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5) to support State and local accountability for public education, protect State and local authority, inform parents of the performance of their children's schools, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce. After general debate, the Committee of the Whole shall rise without motion. No further consideration of the bill shall be in order except pursuant to a subsequent order of the House. 
3.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of March 2, 2015, relating to a measure making or continuing appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2015.  4.It shall be in order at any time through the calendar day of March 1, 2015, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV, relating to a measure making or continuing appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2015. 
 
Karen L. Haas,Clerk.
